Citation Nr: 0300434	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  01-09 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Paul, Minnesota


THE ISSUES

1.  Determination of initial rating assignment for status 
post neck injury with residuals in the right upper 
extremity, rated as 10 percent disabling.

2.  Determination of initial rating assignment for status 
post neck injury with residuals in the left upper 
extremity, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from August 1993 to 
April 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in August 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota, which granted service 
connection for status post neck injury with radiculopathy 
and assigned a 10 percent rating.  The veteran entered 
notice of disagreement with this decision in October 2000.  
The RO issued a statement of the case in September 2001.  
A subsequent rating decision in September 2001 during the 
appeal granted separate 10 percent ratings for status post 
neck injury with weakness in the right upper extremity and 
status post neck injury with weakness in the left upper 
extremity.  The veteran entered a substantive appeal, on a 
VA Form 9, which was received in November 2001.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal 
has been obtained; the RO has notified the veteran of the 
evidence needed to substantiate the claims addressed in 
this decision, obtained all relevant evidence designated 
by the veteran, and provided him a VA medical examination 
in order to assist him in substantiating his claims for VA 
compensation benefits.

2.  For the entire period of the claims, the veteran's 
status post neck injury manifested in mild neuropathy and 
weakness or decreased grip strength in the left upper 
extremity and right upper extremity, with intermittent 
radiating pain, and not more than slight limitation of 
motion of the cervical spine, productive of not more than 
mild intervertebral disc syndrome; for the entire period 
of the claims, the veteran's status post neck injury did 
not manifest disability analogous to mild incomplete 
paralysis of the lower radicular group, and incapacitating 
episodes are not shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for status post neck injury with residuals in the 
right upper extremity have not been met for any period of 
the claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 
4.1-4.14, 4.20, 4.40, 4.45, 4.55, 4.56, 4.71a, Diagnostic 
Codes 5293, 5215, 4.73, Diagnostic Code 5309, 4.124a, 
Diagnostic Code 8512 (2002); 67 Fed. Reg. 54,345 (August 
22, 2002) (to be codified as amended at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293). 

2.  The criteria for an initial rating in excess of 10 
percent for status post neck injury with residuals in the 
left upper extremity have not been met for any period of 
the claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 
4.1-4.14, 4.20, 4.40, 4.45, 4.55, 4.56, 4.71a, Diagnostic 
Codes 5293, 5215, 4.73, Diagnostic Code 5309, 4.124a, 
Diagnostic Code 8512 (2002); 67 Fed. Reg. 54,345 (August 
22, 2002) (to be codified as amended at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now requires VA to assist 
a claimant in developing all facts pertinent to a claim 
for VA benefits.  This includes notice to the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided 
to the VA Secretary, that is necessary to substantiate the 
claim.  This also includes in certain cases a medical 
examination or medical opinion where necessary to decide 
the claim.  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this appellant's case, the 
requirements of the Veterans Claims Assistance Act of 2000 
and implementing regulations have been met.  

In the rating decisions and statement of the case, the RO 
advised the veteran of what must be demonstrated to 
establish higher initial disability ratings for status 
post neck injury with radiculopathy in the right upper 
extremity and left upper extremity.  The Board finds that 
the RO has obtained, or made reasonable efforts to obtain, 
all records or other evidence that might be relevant to 
the appellant's claims, and the appellant has not 
identified any additional records or other evidence that 
has not been obtained.  VA has advised the appellant of 
what evidence he needed to obtain to substantiate his 
claims for benefits.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In a February 2001 letter, the RO 
advised the veteran of the Veterans Claims Assistance Act 
of 2000, that VA would obtain any VA medical records the 
veteran identified, that the veteran should call or write 
any private doctors or hospitals to request a copy of his 
records, that, if the veteran filled out a consent form, 
VA would request private medical reports, and that VA had 
requested a VA examination at the VA Medical Center.  See 
Quartuccio v. Principi¸16 Vet. App. at 187.  VA otherwise 
advised the veteran of VA compensation examinations and 
testing that VA was conducting pursuant to the duty to 
assist the veteran.  The appellant was afforded a 
compensation examination in July 2000, X-ray examination 
in March 2001, a fee basis neurologic examination in April 
2001, and a neurologic consultation in June 2001 to 
determine the level of disability attributable to the 
service-connected residuals of in-service neck injury.  
Accordingly, no further notice to the appellant or further 
assistance in acquiring additional evidence is required by 
the new statute and regulations.  

II.  Initial Rating for Status Post Neck Injury

Disability ratings are determined by evaluating the extent 
to which a veteran's service-connected disability 
adversely affects his ability to function under the 
ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities (rating 
schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.  If two ratings are potentially applicable, the 
higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Where the particular disability for which 
the veteran is service connected is not listed under a 
specific diagnostic code, it is rated by analogy to a 
closely related disability in which not only the functions 
affected but also the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  Functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or may be due 
to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  See also DeLuca v. Brown, 8 
Vet. App. 202 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).
(b) More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, 
etc.).
(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).
(d) Excess fatigability.
(e) Incoordination, impaired ability to 
execute skilled movements smoothly.
(f) Pain on movement, swelling, 
deformity or atrophy of disuse.  
Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.  

38 C.F.R. § 4.45. 

The evidence shows that during service the veteran 
sustained a cervical spine injury when he hit his head and 
neck on the ground during a parachute drop during jump 
school.  He was subsequently placed on medical waiver and 
profile due to complaints and clinical findings of 
decreased grip strength.  Magnetic resonance imaging (MRI) 
during service was normal, with abnormal electromyography 
(EMG) and nerve conduction velocity study in April 1999, 
diagnosed as C8 radiculopathy.  Immediately after service, 
in April 2000, the veteran filed his claim for service 
connection. 

Service connection was granted and the veteran's service-
connected status post neck injury with residuals were 
initially rated under Diagnostic Code 5293.  In the 
subsequent September 2001 rating decision during the 
appeal, the rating was based on analogy to muscle group 
injury under Diagnostic Code 5309, assigning initial 
ratings of 10 percent for involvement of each upper 
extremity, rating under Diagnostic Codes 5309 and 5293.

The veteran has continued to disagree with the initial 10 
percent rating for status post neck injury with residuals 
in the left upper extremity and the 10 percent rating for 
status post neck injury with residuals in the right upper 
extremity.  He contends that higher initial ratings than 
10 percent are warranted for each disability because he 
has serious hand disability and serious finger 
manipulation problems that prevent him from doing certain 
simple tasks with his right hand, including impaired grip 
function.  The veteran contends that he has "incomplete 
paralysis" of hand movements of both hands.   

The version of Diagnostic Code 5293 in effect through 
September 22, 2002 provides that for mild intervertebral 
disc syndrome a 10 percent rating is warranted.  For 
moderate intervertebral disc syndrome, with recurring 
attacks, a 20 percent rating will be assigned.  38 C.F.R. 
§ 4.71a.  Diagnostic Code 5293, based on intervertebral 
disc syndrome, involves loss of range of motion because 
the nerve defects and resulting pain associated with 
injury to the sciatic nerve may cause limitation of motion 
of the cervical, thoracic, or lumbar vertebrae; therefore, 
pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 
C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is rated under Diagnostic Code 5293.  See also  
VAOPGCPREC 36-97.   

The Board notes that, by regulatory amendment effective 
September 23, 2002, substantive changes were made to the 
schedular criteria for rating intervertebral disc 
syndrome.  The revised regulation provides that rating a 
disability under Diagnostic Code 5293 may be on the basis 
of musculoskeletal/neurological findings or the frequency 
and extent of incapacitating episodes associated with the 
veteran's symptoms, whichever method produces the highest 
rating.  Under the revised criteria,  67 Fed. Reg. 54,345 
(Aug. 22, 2002) (to be codified as amended at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293).  Where the law or 
regulations change while a case is pending, the version 
most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board has 
considered initial ratings of the veteran's service-
connected status post neck injury residuals under both the 
prior and revised criteria of Diagnostic Code 5293 to 
determine which is more favorable to the veteran, and 
finds that neither version is more favorable to the 
veteran, as neither version would result in higher initial 
ratings than 10 percent for status post neck injury 
residuals of the right or left upper extremity.  

In the September 2001 statement of the case and September 
2001 rating decision, the RO specifically considered 
ratings based on musculoskeletal and neurological 
findings.  The RO also considered the frequency and extent 
of incapacitating episodes under Diagnostic Codes 5293, 
finding mild symptoms compatible with a 10 percent rating 
for intervertebral disc syndrome.  The RO advised the 
veteran of the rating criteria for intervertebral disc 
syndrome based on musculoskeletal and neurological 
findings.  For these reasons, the Board finds that the 
veteran is not prejudiced by the Board's consideration of 
the revised provisions of Diagnostic Code 5293.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

After a review of the evidence, the Board finds that, for 
the entire period of the claims, the veteran's status post 
neck injury manifested in not more than mild neuropathy 
and weakness or decreased grip strength in the left upper 
extremity and right upper extremity, with intermittent 
radiating pain, and not more than slight limitation of 
motion of the cervical spine, which was productive of not 
more than mild intervertebral disc syndrome as 
contemplated by Diagnostic Code 5293.  The evidence shows 
that at the July 2000 VA compensation examination the 
veteran complained of decreased grip strength and sudden 
loss of grip, with occasional shooting pains down the 
right arm, but no symptoms for one year with lifting of 
very heavy things.  The only relevant clinical finding at 
this examination was decreased grip strength, with no 
muscle atrophy.  The diagnosis was status post parachute 
jump injury with stretching of C7 nerve by history with 
decreased grip strength bilaterally, right more than the 
left.  An EMG consultation in June 2001 revealed definite 
neuroelectrophysiological changes indicative of acute and 
chronic changes in bilateral upper extremities.  At a VA 
neurological examination in April 2001, the veteran 
complained of loss of strength or weakness in his hands 
and intermittent (five or six times per year) and brief (a 
couple of seconds) pains that shot down from his neck to 
his right hand.  The examiner offered the opinion that the 
veteran's neuropathic symptoms were "mild."  The Board 
finds that this symptomatology manifests not more than 
mild intervertebral disc syndrome as contemplated by the 
provisions of Diagnostic Code 5293.  

The Board notes that, in accordance with the provisions of 
the revised version of Diagnostic Code 5293, the RO also 
considered rating the veteran's disabilities on 


the basis of musculoskeletal and neurological findings, 
but determined that an initial rating in excess of 10 
percent for either disability was not warranted.  The 
veteran has been rated as 10 percent disabled for each of 
two disabilities based on impairment analogous to muscle 
impairment under Diagnostic Code 5309.  Diagnostic Code 
5309 contemplates a rating for impairment of forearm 
muscles that act in strong grasping movements and are 
supplemented by intrinsic muscles in delicate manipulative 
movements.  A Note to Diagnostic Code 5309 indicates that 
the hand is so compact a structure that such muscle injury 
to Muscle Group IX is to be rated on the basis of 
limitation of motion, with a minimum 10 percent rating.  
38 C.F.R. § 4.73.  

With consideration of a rating on the basis of limitation 
of motion of the veteran's upper extremities, Diagnostic 
Code 5215 provides a maximum 10 percent rating for 
limitation of dorsiflexion or palmar flexion of the wrist.  
38 C.F.R. § 4.71a.  Ratings for fingers is based only on 
ankylosis of the fingers, which is not demonstrated in 
this case.  38 C.F.R. § 4.71a.  The evidence shows that, 
although the veteran has loss of grip strength, which is 
not reliable when lifting, he is nevertheless able to lift 
heavy objects. 

With consideration of a rating on the basis of limitation 
of motion of the cervical spine, including as contemplated 
by the revised version of Diagnostic Code 5293, the 
evidence reflects that a noncompensable rating would be 
warranted for limitation of motion of the cervical spine.  
Diagnostic Code 5290 provides that slight limitation of 
motion of the cervical spine warrants a 10 percent rating, 
moderate limitation of motion of the cervical spine 
warrants a 20 percent rating, while severe limitation of 
motion of the cervical spine warrants a 30 percent rating.  
38 C.F.R. 4.71a.  In every instance where the schedule 
does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  The evidence 
demonstrates that at the July 2000 VA compensation 
examination ranges of motion of the cervical spine were 
normal, and there is otherwise no 


indication that motion of the cervical spine is limited 
due to any of the factors indicated by 38 C.F.R. §§  4.40 
and 4.45, or DeLuca.  The evidence does not show even 
slight limitation of motion of the cervical spine, so that 
a higher initial rating is not warranted on the basis of 
limitation of motion of the cervical spine. 

A rating may be on the basis of limitation of motion of 
the cervical spine or limitation of function, including 
ranges of motion, of the upper extremities, but not both.  
To rate separately cervical spine limitation of motion 
(which is residual to cervical spine injury in service) 
and limitation of function of the upper extremities 
symptomatology (also a residual of cervical spine injury 
in service) would violate the rule against pyramiding, 
which provides that the rating of the same manifestation 
under different diagnoses is to be avoided.  38 C.F.R. 
§ 4.14.  

With consideration of a rating on the basis of 
neurological impairment, including as contemplated by the 
revised version of Diagnostic Code 5293, the Board has 
considered a rating under the provisions of Diagnostic 
Code 8512, which provides a 20 percent rating for mild 
incomplete paralysis of the lower radicular group.  
38 C.F.R. § 4.124a.  The evidence reflects that the 
veteran has a stretching of the C7 nerve, but no true 
paralysis.  The veteran contends that he experiences his 
right arm going limp for a few seconds two or three times 
per year.  Notwithstanding the veteran's assertions, he 
does not in fact have incomplete paralysis of the lower 
radicular group.  While clinical testing has revealed 
definite neuroelectrophysiological changes indicative of 
acute and chronic changes in the bilateral upper 
extremities, no paralysis was demonstrated.  While the 
veteran is competent to report and describe symptoms he 
experiences at any time, it is the province of health care 
professionals to enter conclusions which require medical 
opinions, including a medical diagnosis.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The evidence shows that, 
for the entire period of the claims, the veteran's status 
post neck injury did not manifest disability analogous to 
mild incomplete paralysis of the lower radicular group.  
The veteran's complaints of impairment of fine 
manipulation of the fingers, 


which he contends interferes with his ability to sort mail 
as part of his work at the Post Office, is more adequately 
considered and addressed as muscle impairment under 
Diagnostic Code 5309.  Under revised Diagnostic Code 5293, 
a 10 percent rating is provided with incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 
percent rating requires incapacitating episodes having a 
total duration of at least two weeks but less than four 
weeks during the past 12 months.  Although the Board may 
only apply the revised Diagnostic Code 5293 to evidence 
dated on and after the September 23, 2002, effective date, 
the 12 months period prior thereto does not demonstrate 
incapacitating episodes which would permit the assignment 
of higher evaluations.  (An incapacitating episode is a 
period of acute signs and symptoms that requires bed rest 
prescribed by a physician and treatment by a physician, 
pursuant to the revised Diagnostic Code 5293.)

For these reasons, the Board finds that the criteria for 
an initial rating in excess of 10 percent for status post 
neck injury with residuals in the right upper extremity 
and an initial rating in excess of 10 percent for status 
post neck injury with residuals in the left upper 
extremity have not been met for any period of the claim.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.14, 
4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5293, 5309-5215, 
4.124a, Diagnostic Code 8512 (2002); 67 Fed. Reg. 54,345 
(August 22, 2002) (to be codified as amended at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293). 

In exceptional cases where schedular ratings are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is: A 
finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render 


impractical the application of the regular schedular 
standards."  Id.  In this case, there has been no showing 
that the veteran's service-connected status post neck 
injury with residuals in the right upper extremity or 
status post neck injury with residuals in the left upper 
extremity has independently caused marked interference 
with employment, necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
regular schedular standards for rating such disabilities 
for any period during the pendency of the claim.  The 
veteran claims general interference with an ability to 
hold the mail as part of his duties, but has not alleged 
that he has lost time from work or suffered any actual 
industrial loss due to what has been characterized by a VA 
examiner as "mild" neuropathic symptomatology.  The 
evidence shows that the veteran underwent testing pursuant 
to his compensation claim, but has not required any 
significant treatment or time lost for examination or 
treatment.  While the rating is by analogy, all potential 
symptomatology has been considered under various rating 
criteria to determine if a higher rating is warranted, 
including on the basis of intervertebral disc syndrome, 
limitation of motion of the cervical spine and upper 
extremities, muscular impairment, and neurological 
impairment.  Under these circumstances, in the absence of 
factors suggestive of an unusual disability picture, 
further development in keeping with the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to 
the issues on appeal; however, as the preponderance of the 
evidence is against the veteran's claims, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of these 
issues on that basis.  38 U.S.C.A. § 5107(b) (West Supp. 
2002); 38 C.F.R. § 3.102. 




ORDER

An appeal for an initial rating in excess of 10 percent 
for status post neck injury with residuals in the right 
upper extremity is denied. 

An appeal for an initial rating in excess of 10 percent 
for status post neck injury with residuals in the left 
upper extremity is denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

